DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 11/16/2020.
Claim 1 has been amended. Claim 17 has been newly added and no claims have been newly canceled.
Claims 1-17 are currently pending.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2018.
Claims 1-12 and 16-17 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meretzki (US 2012/0003185-from IDS filed 10/10/2016, hereinafter Meretzki ‘185) in view of Robertson et al (WO 2012/103100-from IDS filed 10/10/2016, hereinafter Robertson) and Guelcher et al (WO 2012/134540, hereinafter Guelcher).
Amended claim 1 is drawn to a composition comprising (a) a mineral particle having a diameter in the range of 50 microns to 2,000 microns and endothelial cells and mesenchymal cells organized in 2 or more cell layers, wherein said 2 or more cell layers are attached to said mineral particle, and (b) hyaluronic acid wherein said (a) is suspended in (b). 
Regarding claims 1-3 and 10, Meretzki ‘185 teaches an injectable formulation (page 6 para 111) comprising: 3D scaffold bone substitutes such as bone particles (mineral particle), polymer or mineral scaffolds as implants; endothelial cells and mesenchymal stem cells or osteoprogenitor cell (which is a mesenchymal cell that differentiates into an osteoblast) and hyaluronic acid (page 2 para 23, para. 0035, page 3 para 0036, page 4 para 0083, page 7 para 0118, para 0121; examples 3, 4, 6; figs. 8, 10, claims 1-16). Cells surrounded by other cells are held in a complex network of extracellular matrix nanoscale fibers that allow the establishment of various local microenvironments (page 2 para 25, page 3 para 36). Preferably the scaffold also includes a biodegradable polymer selected from a group consisting of chitosan, collagen and combinations thereof (page 3 para 37-38). The biodegradable polymer can optionally include polylactic acid, polyglycolic acid or combinations thereof (page 3 para 39). The scaffold is specifically taught to be biocompatible (page 2 para 33). These materials are included in Applicant’s disclosure as biocompatible binder material (pages 9-10 para 42-43 of Applicant’s specification as filed) and therefore meet the limitation of a biocompatible binder.

The specific combination of features claimed is disclosed within the broad genera of scaffold material, cell types, extracellular matrix nanoscale fibers and polymer material taught by Meretzki ‘185, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have selected various combinations of scaffold materials, cell types and polymer material from within the disclosure of Meretzki ‘185 to arrive at compositions “yielding no more than one would expect from such an arrangement”. 
Additional motivation to select the claimed components can be found in the teaching of Robertson which is also drawn to a composition for promoting bone growth (abstract). Robertson teaches that bone particles (crushed cancellous bone) (page 3 para 8, page 6 para 20, page 22 claim 24), mesenchymal and endothelial cells (page 2 para 6, page 10 para 32, page 21 claim 12) hyaluronic acid at about 50% concentration (page 2 para 6, pages 6-7 para 23, page 20 claim 1) and scaffold materials such as collagen, polyglycolic acid and polylactic acid (biocompatible binding materials) are suitable and beneficial in a composition for the promotion of bone growth. One of ordinary skill in the art would have had a reasonable expectation of success because both Meretzki ‘185 and Robertson are directed to implant compositions for the promotion of bone growth.

Meretzki ‘185 does not specifically describe the diameter of the mineral particles used in their scaffold material. 
Guelcher teach an implant composition that includes therapeutic components (page 97 claim 1) including a polymer, an osteoconductive matrix such as bone particles (see page 100 claim 32), an osteoinductor such as mesenchymal stem cells (page 97 claim 5) and a filler such as hyaluronic acid (page 105 claim 72) for orthopedic applications (abstract). The osteoconductive matrix is taught to contain particles ranging from 100 microns to about 500 microns in diameter (page 100 claim 27). Particle sizes outside this range do not result in optimal remodeling (page 34 para 140).
One of ordinary skill in the art would have been motivated to use bone particles that are between 100 and 500 microns in diameter because Guelcher teach that this is a desirable particle diameter for an implant composition intended for therapeutic use in bone tissue. Since Meretzki ‘185 is silent with regard the size of the bone particles used 

Regarding claim 5, the claim is interpreted as requiring adipose tissue derived cells either those recited in claim 1 or additional cell types found in adipose tissue (consistent with Applicant’s specification at page 3 para 13 and page 7 para 33). Meretzki ‘185 teach that mesenchymal cells can be derived from adipose tissue (page 7 para 118) thus rendering this an obvious option that one of ordinary skill in the art would have been motivated to include.
Regarding claim 6, Meretzki ‘185 teach wherein the scaffold material includes bone particles (page 3 para 36 and page 14 claim 15) thus rendering this an obvious option that one of ordinary skill in the art would have been motivated to include.
Regarding claims 7 and 11, Meretzki ‘185 does not specifically describe the ratio of cells per mg of mineral particle or the final concentration of cells in the composition.
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
6 cells/ml in 10 ml volumes (page 7 para 122) which provide starting points for routine optimization and experimentation.
Regarding claim 8, Meretzki ‘185 teaches wherein mesenchymal cells comprise mesenchymal stem cells (MSCs) (page 4 para 83 and page 14 claim 11) thus rendering this an obvious option that one of ordinary skill in the art would have been motivated to include.
Regarding claim 9, Meretzki ‘185 teaches wherein their 3D scaffold comprises bone particles or polymers selected from calcium phosphate derivatives, calcium sulfate derivatives, calcium hydroxyapatite, silicate matrices, hydroxyapatite, beta-3 calcium phosphate and combinations thereof (page 3 para 36). One of ordinary skill in the art would have been motivated to use the polymer materials in particulate form with a reasonable expectation of success because Meretzki ‘185 indicates that the scaffold material can be powdered (page 6 para 108) thus rendering this an obvious option that one of ordinary skill in the art would have been motivated to include.
Regarding claim 12, Meretzki ‘185 does not specifically describe an embodiment wherein a composition comprising mineral particles, mesenchymal cells, 
Regarding claim 16, Meretzki ‘185 is silent with regard to the concentration of hyaluronic acid used in their method. Robertson teach wherein hyaluronic acid used in a composition for promoting bone growth is present in a concentration range of from about 1 to 50% (page 2 para 6, pages 6-7 para 23, page 20 claim 2). This range is deemed to include a concentration of about 50% hyaluronic acid and thus is relatively close to Applicant’s claimed value of 60%. One of ordinary skill in the art would have been motivated to select a hyaluronic acid concentration of about 60% in the composition of Meretzki ‘185 because Robertson indicates that hyaluronic acid beneficial provides advantages such as promoting wound repair, promoting accumulation of CD34+ cells, promoting cell adhesion/differentiation and may function as a carrier for stem cells (pages 6-7 para 23) thus the optimization of the concentration would be a result effective variable. One of ordinary skill in the art would have had a reasonable expectation of success because both Meretzki ‘185 and Robertson are directed to implant compositions for the promotion of bone growth.
Therefore the combined teachings of Meretzki ‘185, Robertson et al and Guelcher et al render obvious Applicant’s invention as claimed.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meretzki (US 2012/0003185-from IDS filed 10/10/2016, hereinafter Meretzki ‘185) in view of Robertson et al (WO 2012/103100-from IDS filed 10/10/2016, hereinafter Robertson) and Guelcher et al (WO 2012/134540, hereinafter Guelcher) as applied to claims 1-3, 5-12 and 16 above, and further in view of Badoer et al (US 2011/0262404, hereinafter Badoer).
Regarding claim 4, Meretzki ‘185 do not specifically describe wherein the composition comprises albumin.
Badoer relates to the uses of cells in medicine (page 1 para 1), specifically a subset of MSCs, that are useful for bone regeneration in a subject (page 1 para 7-8). Badoer teach that it is beneficial to include albumin in their cell composition because this carrier protein may increase the viability of cells (page 8 para 108).
One of ordinary skill in the art would have been motivated to include albumin in the cell containing composition of Meretzki ‘185 because Badoer teach that it is beneficial to include albumin in a cell composition because this carrier protein may increase the viability of cells (page 8 para 108). One of ordinary skill in the art would have had a reasonable expectation of success because both Meretzki ‘185 and Badoer are using mesenchymal cells, specifically mesenchymal stem cells, for regeneration of bone tissue.
Therefore the combined teachings of Meretzki ‘185, Robertson et al, Guelcher et al and Badoer et al render obvious Applicant’s invention as claimed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Meretzki (US 2012/0003185-from IDS filed 10/10/2016, hereinafter Meretzki ‘185) in view of Robertson et al (WO 2012/103100-from IDS filed 10/10/2016, hereinafter Robertson) and Guelcher et al (WO 2012/134540, hereinafter Guelcher) as applied to claims 1-3, 5-12 and 16 above, and further in view of Pollock et al (US 2013/0116190, hereinafter Pollock).
Regarding claim 17, Meretzki ‘185 are silent with regard to the molecular weight of their hyaluronic acid. 
Pollock teach hydrogels that include hyaluronic acid in the form of an injectable scaffold for tissue engineering applications (abstract, page 1 para 6-10). The molecular weight of the hyaluronic acid may vary from about 300,000 Daltons to about 10 million Daltons or 500,000 Daltons to about 5 million Daltons (page 4 para 60).
One of ordinary skill in the art would have been motivated to include hyaluronic acid hydrogel polymers that had a molecular weight of about 300,00 to 850,000 Daltons in the method of Meretzki’185 because Pollock suggest that these are suitable molecular weights for hyaluronic acid when used as a hydrogel polymer in a tissue engineering application. One of ordinary skill in the art would have had a reasonable expectation of success because Meretzki ‘185 and Polock are both drawn to tissue engineering applications for support and repair of damaged tissue.
Therefore the combined teachings of Meretzki ‘185, Robertson et al, Guelcher et al and Pollock et al render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.
Applicant asserts that Meretzki in view of Robertson does not teach or suggestion a composition with particles having a small diameter of 50-2000 micron, carrying cells suspended in HA. Applicant asserts that the prior art is completely silent with respect to HA as a carrier of a living structure based on a mineral particle as recited in claim 1.
This is not found persuasive. The obviousness rejection made over the combination of Meretzki ‘185, Robertson and Geulcher which include the use hyaluronic acid as a polymer scaffold material which carries the components such as mineral particle and cells.
Applicant argues that neither Roberston nor Guelcher remedy the deficiencies of Meretzki since both do not describe the claimed invention.
This is not found persuasive. Robertson is relied upon for the motivation to combine bone particles, mesenchymal and endothelial cells, hyaluronic acid and scaffold materials such as collagen, polyglycolic acid and polylactic acid in the composition and method of Meretzki ‘185 as Robertson indicates this combination as beneficial and suitable for the promotion of bone growth. One of ordinary skill in the art would have had a reasonable expectation of success because both Meretzki ‘185 and Robertson are directed to implant compositions for the promotion of bone growth. 
Applicant argues that the instant application in example 1 provides proof that the use of HA as a carrier for the particle harboring the recited cells leads to a much desired and non-obvious functional in vivo and in situ intra-bone gap closure. Applicant asserts that the present composition not only gives physical shelter to the non-living component of claim 1, the particle, but rather promotes in situ growth of the introduced cells. 
This is not found persuasive. Both Meretzki and Robertson suggest the inclusion of hyaluronic acid s a polymer scaffold material (carrier). In addition Robertson specifically describes the therapeutic properties of hyaluronic acid with regard to repair of damaged tissue and cells (pages 6-7, paragraphs 23-24).
Applicant argues that Guelcher cannot be relied on for teaching the particle size as Guelcher does not teach an in vitro culturing of a co-culture to allow attachment to particles prior to injection to a subject. Applicant asserts that Guelcher is limited to in vivo cell infiltration following injection.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the current case, the teaching of Guelcher provides a starting point for the optimization of the bone particle size used in the method and compositions of Meretzki ‘185 as Meretzki ‘185 is silent with regard to what bone particle sized is used in their invention (page 6 para 109, page 14 claim 15).
Applicant argues that their claimed method provides unexpected advantageous therapeutic effect in regeneration and remodeling processes in living tissue.
This is not found persuasive as there does not appear to be anything unexpected about the claimed method as the prior art cited above indicates that a therapeutic effect and remodeling process is expected (see page 2 para 23 of Meretzki ‘185.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632